DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the working channel" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend directly or indirectly on rejected base claim 30 and therefore, contain the same deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al. U.S. Publication No. (2010/0198135 A1) in view of Elsamahy et al. U.S. Publication No. (2012/0109070 A1).  
With respect to claim 34, Morris et al. substantially discloses an apparatus, comprising: an earplug (202, figs.1-3C) insertable into an ear canal, the earplug (202, fig.2A) defining a passageway (212) and [0064]; 
a shaft (230, fig.2A) extending through the passageway (212) and configured to deliver fluid into the ear canal [0016]; 
an adhesive disposed on an outside surface of the earplug, the earplug including the adhesive configured to contact a surface of the ear canal to form a seal between the earplug and the ear canal such that the fluid delivered into the ear canal can be retained in a space in the ear canal between the earplug and a tympanic membrane [0069].
Morris et al. substantially discloses the invention as claimed except a liner configured to cover the adhesive, the liner removable from the adhesive during or after the earplug is inserted into the ear canal to expose the adhesive for contact with the surface of the ear canal.  Morris et al., however, discloses in [0069] the adhesive layer can be covered by a backing tape.
After insertion of the catheter 54, the nurse removes the first release liner 40 that covers the bottom surface 16 of the anchoring member 12.  This exposes the adhesive layer 28 on the base portion 18, which the nurse mounts on the patient's skin such that the base portion 18 is positioned below/underneath the catheter hub 58 and catheter hub wings 60 that extend from either side of the catheter hub as shown in FIG. 3. 
In view of the teaching of Elsamahy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive of Morris et al. by incorporating a liner configured to cover the adhesive, the liner removable from the adhesive during or after the earplug is inserted into the ear canal to expose the adhesive for contact with the surface of the ear canal such that the adhesive layer is completely protected before insertion, hence, preventing contamination before insertion of the earplug into the cavity of the ear canal.  
With respect to claim 36, the combination of Morris et al./ Elsamahy et al. substantially discloses the invention as claimed.  Morris et al. further discloses the earplug includes a dome-shaped portion (204a and 204b) and the adhesive is positioned on an outside surface of the dome-shaped portion [0069].  
With respect to claim 37, the combination of Morris et al./ Elsamahy et al. substantially discloses the invention as claimed.  Morris et al. further discloses the earplug includes a flange (the edge portion of the domed shape portion. Fig.2A)  surrounding the dome-shaped portion.  
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al./ Elsamahy et al. as applied to claim 34 above, and further in view of Clifford et al. U.S. Publication No.  (20080262468 A1).
With respect to claim 35, the combination of Morris et al./ Elsamahy et al. substantially discloses the invention as claimed except the adhesive is a temperature sensitive adhesive.  
Clifford et al, however, teaches an analogous art comprises an earplug wherein heat is used herein to provide additional benefits, in that the warming of materials to near body temperature can be more comfortable for patient, and the lower temperature difference is less jarring on the patient.  Additionally, heat can also allow the stabilization material to potentially flow faster and thus enable a better fill [0098].
  In view of the teachings of Clifford et al. it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the adhesive of Morris et al./ Elsamahy et al. by incorporating an adhesive that is a temperature sensitive adhesive to provide comfort to the ear canal of the user.

Claims 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al./Elsamahy et al. as applied to claim 34 above, and further in view of Oelund et al. U.S. Publication No. (2010/0022933 A1).
With respect to claim 38, the combination of Morris et al./ Elsamahy et al. substantially discloses the invention as claimed except the adhesive is arranged in a set of annular bands on an external surface of the earplug. 
Oelund et al. however, teaches an adhesive patch configured to attach to an ostomy appliance to a patient comprising third area of adhesive disposed around the second area of 
In view of the teachings of Oelund et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive of Morris et al./ Elsamahy et al. by incorporating the adhesive arranged in a set of annular bands on an external surface of the earplug in order to control the depth to which the earplug is inserted sealed within the ear canal of the user.
With respect to claim 39, the combination of Morris et al./ Elsamahy et al./Oelund et al. substantially discloses the invention as claimed.  Oelund et al. further discloses the set of annular bands includes a first band having a first thickness and a second band having a second thickness less than the first thickness [0029, the first central area (3) has a relatively high thickness, compared to the second 5 and third area 6, as shown in fig.1) and [0058].  

Allowable Subject Matter
Claims 21-29 are allowed.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 21 and its dependent claims 21-29 which recite features not taught or suggested by the prior art of record. 
a frame including a tubular portion, the tubular portion at least partially disposable within the passageway of the earplug, the earplug and the frame collectively defining a working channel; a shaft extending through the working channel, the shaft defining a lumen and including a distal portion with at least one spray aperture in fluid communication with the lumen, the shaft configured to deliver fluid into a space distal to the earplug to fill a portion of the ear canal and the working channel, the shaft and the tubular portion spaced from each other to define a vent path configured to vent air and fluid from the working channel during the delivery of fluid, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 21.
Claims 21-29 are allowed insofar as they depend from the allowed base claim 21.
The prior art of record fails to disclose or fairly suggest wherein the liner includes a gripping portion and an adhesive protecting portion, the gripping portion and the adhesive protecting portion folded over one another such that pulling on the gripping portion unfolds the liner to remove the liner from the adhesive during or after the earplug is inserted into the ear canal, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786